Citation Nr: 0619708	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
January 1972.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision that 
denied service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in June 2002.  The RO issued a 
statement of the case (SOC) in July 2002 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that same month.
 
In January 2004, the Board recharacterized the issue on 
appeal as entitlement to service connection for a psychiatric 
disability, to include PTSD, and remanded the claim to the RO 
for additional development.  The matter has since been 
returned to the Board for appellate review.

The Board notes that on April 17, 2006, the veteran's 
Accredited Representative, North Carolina Division of 
Veterans Affairs (NCDVA), withdrew as the veteran's 
representative by revoking its Power of Attorney (POA).  No 
current POA is of record, and, in numerous documents 
submitted by the veteran he has identified himself as pro se.  
Accordingly, the Board recognizes the change in the veteran's 
representation status.  

For reasons expressed below, the Board has, again, 
characterized the appeal as encompassing the two issues, set 
forth, on the title page.  The Board's decision on the issue 
of service connection for PTSD is set forth below.  The 
matter of service connection for a psychiatric disability 
other than PTSD is addressed in the remand following the 
decision; that matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished. 

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for service connection for PTSD has been accomplished.

In a March 2002 pre-rating notice letter, and July 2002, and 
January 2004 post-rating notice letters, the RO requested 
that the veteran provide sufficient information regarding his 
claimed in service stressors to assist the VA in researching 
the information provided.  Through the March 2002 pre-rating 
notice letter, the RO notified the appellant and his 
representative of what the evidence had to show to establish 
a claim for service connection for PTSD, and the type of 
evidence needed to support the claim.  After each, they were 
afforded the opportunity to respond.  Following receipt of 
the veteran's July 2002 substantive appeal, in a July 2002 
notice letter, the RO requested that the veteran complete a 
PTSD questionnaire with specific information so that it could 
assist him in obtaining credible supporting evidence to 
substantiate his claim, to which the veteran responded in 
August 2002 (albeit, with information already of record, but 
not the specific information requested in the PTSD 
questionnaire).  Hence, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the March 2002 pre-rating notice 
letter, as well as the July 2002, January 2004, May 2005 and 
February 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
these letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claims.  These letters also specified that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  The 
January 2004 notice letter specifically requested that the 
veteran submit any medical reports that he had, and the 
February 2006 letter identified what evidence had been 
received since the Board's 2004 remand.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal and 
well after a substantially complete application was received.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  As noted 
above, the March 2002 pre-rating letter, and the subsequent 
July 2002, January 2004, and May 2005 notice letters provided 
notice pertinent to the veteran's claim, after which he was 
afforded opportunities to furnish information and/or evidence 
in response.  After the most recent, February 2006 notice 
letter, the veteran was given yet another opportunity to 
provide information and evidence in support of his claim 
before the RO readjudicated the veteran's claim on the basis 
of all the evidence of record in March 2006 (as reflected in 
the SSOC).  In April 2006, the veteran's representative 
responded that he had no further argument.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at  549; 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran  status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
in the March 2006 SSOC, the RO provided notice regarding the 
degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for PTSD, no rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, and VA 
medical records to include those reflecting in and outpatient 
treatment for PTSD.  In a July 2002 notice letter, the 
veteran was again requested to provide specific stressor 
information, to which the veteran responded in August 2002.  
In an August 2003 letter, the veteran reiterated previous 
statements and also submitted a general description of his 
duties transporting cargo in Vietnam while often coming under 
mortar attack and then later doing guard duty where a guard 
trainer was shot and killed.  However, none of the 
information was provided with specific enough detail 
sufficient to verify any of the veteran's alleged stressors.  
Pursuant to the Board's January 2004 remand, the RO submitted 
information regarding specific stressors the veteran 
identified as having experienced in Vietnam to the U. S. 
Armed Services Center for Research of Unit Records (now, the 
U. S. Army and Joint Services  Records Research Center 
(JSRRC)).  In a May 2005 notice letter, the RO advised the 
veteran that it were  attempting to obtain information 
pertaining to his claimed stressors.  In May 2005, JSRRC 
furnished a summary of an operational report; however, the 
information was not specific to the veteran.  In March 2006, 
the veteran underwent a VA PTSD examination; the report is of 
record. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The Board finds that there is 
no basis for further developing the record to create any 
additional evidence in connection with the claim on appeal.  
In this case, the veteran has failed to provide sufficient 
information to facilitate any further attempts to verify his 
claimed in-service stressors.  As noted above, the RO has 
continually requested specific information regarding the 
veteran's claimed stressors, which the veteran has been 
unable to provide.  Thus, the Board finds that no further RO 
action in this regard is warranted.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  [Parenthetically, the Board notes that the version 
of the law in effect at the time the appellant initially 
filed his claim for service connection for PTSD in 1996 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical  
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3) (2005).]

As reflected in a March 2006 VA PTSD examination report and 
an October 2001 VA PTSD program evaluation report, the 
veteran has been diagnosed with PTSD that each examiner 
related to the veteran's service in Vietnam.  Those diagnoses 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-occurred has not 
been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged  
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records reflect that he was 
in Vietnam from March 3, 1971 to January 11, 1972.  The 
veteran's military occupational specialty was Landcraft 
Crewman.  The veteran's DD-214 does not reflect any awards or 
decorations typically associated with  combat.  The Board 
points out that while the veteran has received the Vietnam 
Campaign Medal and Republic of Vietnam Campaign Medal with 60 
device, there is no indication that these medals were 
received in connection with any combat action.  Because 
combat service is not shown, and, as explained below, none of 
the veteran's alleged stressors are combat-related, his 
assertions, alone, are insufficient to establish the 
occurrence of the alleged experiences; rather, as noted 
above, the record must contain evidence that corroborates the 
occurrence of his alleged stressors.  Id.

As regards his claimed in-service stressful experiences, the 
veteran asserts that he was serving night guard duty when he 
shot and killed a Vietnamese civilian.  He also states that 
when he was on guard duty, two of his comrades were killed 
and he was sickened and went to see Army doctors who called 
it anxiety.  In support of this stressor, he has submitted an 
October 15, 1971 service medical record reflecting complaints 
of nervousness and frequent guard duty with an assessment of 
anxiety.  He also has described another evening in which he 
and several others were victims of an enemy attack at an NCO 
club in Vietnam.  However, as indicated below, there is no 
objective evidence from the veteran's personnel records or 
any other source to establish that the veteran experienced 
any of these claimed events.  

Initially, the Board notes that of the stressors claimed by 
the veteran, only his claimed experience of being sickened 
and receiving treatment for anxiety after two comrades were 
killed while he was on guard duty appears to be objectively 
verifiable.  His claimed stressor of shooting and killing a 
Vietnamese civilian while serving on guard duty and of being 
a victim one evening of an enemy attack at an NCO club in 
Vietnam are general in description and involve events that 
would not be contained in a unit history or operational 
report.  Anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134  (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").

As regards his allegations of being sickened and receiving 
treatment for anxiety after two comrades were killed while 
the veteran was on guard duty, the Board notes that through 
searches, JSRRC has documented that, for the period ending 
October 31, 1971, the 97th Transportation Company was 
assigned to the 10th Transportation Battalion and their main 
base camp location was Cam Ranh Bay.  It was also documented 
that on October 29, 1971, at approximately 2050 hours, a 
guard was shot and killed while attempting to affect the 
apprehension of a suspect near Cam Ranh Village.  Although 
the record reflects that the veteran's company was located at 
Cam Ranh Bay when a guard was shot and killed, the date of 
treatment that the veteran correlates to the death of his 
comrades, the alleged stressor, is about two weeks prior to 
this documented event, and there is no record that the 
veteran was connected to this event in any way.  Further, the 
veteran has not been able to provide specific information, 
such as the names of fellow soldiers, supervisors or leaders, 
or specific dates and places, to facilitate any further 
search to independently verify this or any other in-service 
stressful experience, nor has he provided any evidence-aside 
from his own assertions-to verify the occurrence of any such 
experience.

Under these circumstances, the Board must conclude that there 
is no there is no verified or verifiable stressor to support 
the claim.  Simply stated, the occurrence of none of the 
veteran's specific in-service stressful experiences has been 
corroborated by persuasive evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

Thus, while the veteran has been diagnosed with PTSD by VA 
examiners, such diagnoses are based on accounts of unverified 
stressors reported by the veteran, and the diagnoses, 
themselves, do not establish that any alleged stressor(s) 
occurred.  See Moreau, 9 Vet. App. at 396 (credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).  

As there is no credible evidence that the claimed in-service 
stressors occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the matter of service connection 
for a psychiatric disability, other than PTSD, is warranted.

The appellant's service medical records (SMRs) reflect that, 
in November 1970, the appellant was seen for nerves and 
prescribed Librium.  In October 1971, while in Vietnam, the 
appellant was seen on sick call with complaints of nerves.  
It was noted that he was in an accident where two of his 
brothers were killed.  He also stated that he had frequent 
guard duty.  The examiner noted anxiety, previously treated 
with "nerve pill." Librium was again prescribed.  A 
December 1971 record reveals that Atarax was prescribed for 
appellant.  On separation examination in January 1972, the 
appellant was evaluated as psychiatrically normal.  

In a February 1985 private medical record from B. R. Dorsey, 
the veteran complained of nervousness.  He reported a past 
history of a nervous condition in high school.  Durham VA 
outpatient mental health records dated in October 2001 
reflect that the veteran reported receiving treatment with 
"nerve pills" since he was seventeen.  

A March 2004 VA outpatient record reflects an opinion by a VA 
psychologist that the appellant's present anxiety condition 
was more than likely related to a past anxiety condition, 
which she believed was aggravated by his military service; 
she did not further explain, or explain the basis for, her 
opinion.   The diagnoses were PTSD, chronic; major depressive 
disorder, recurrent, moderate; and rule out alcohol 
dependence, with physiological dependence.

Given the in-service complaints and treatment, post-service 
notations suggesting the presence of one or more psychiatric 
conditions other than PTSD, and comments suggesting a 
possible nexus between current psychiatric problems and 
service, the Board finds that a medical opinion addressing 
the nature and etiology of all current psychiatric disability 
other than PTSD, based on full consideration of the veteran's 
documented medical history and assertions, and with 
supporting rationale, would be  helpful in resolving the 
claim for service connection for a psychiatric disability, 
other than PTSD.  See 38 U.S.C.A. § 5103A. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist (M.D.), at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the  examination(s) sent to him 
by the pertinent VA medical facility.   

Prior to scheduling the requested VA examination, the RO 
should obtain all outstanding VA psychiatric treatment 
records.  The record reflects that the veteran receives 
ongoing psychiatric treatment at the Durham VA Medical Center 
(VAMC); therefore, it is likely there are additional relevant 
treatment records beyond November 2005 (the date of the last 
record of treatment contained in the claims file).  The Board 
also notes that the veteran has identified receiving 
psychiatric treatment in the past at the VA Outpatient 
Clinics in Sayre, Pennsylvania and in Guthrie Square, 
Pennsylvania; however, no pertinent records from either of 
these VA clinics are associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   

Further, to ensure that all due process requirements are met, 
the RO should give the appellant another opportunity to 
present information and/or evidence in support of the claim 
for service connection for a psychiatric disability other 
than PTSD,  notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West  2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession.  The RO should also 
ensure that its letter meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by VCAA, defined above.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC copies of psychiatric treatment  
and/or evaluation of the veteran, from 
November 2005 to the present and from the 
VA outpatient clinics in Sayre, 
Pennsylvania and Guthrie Square, 
Pennsylvania from January 1980 to the 
present, following the current procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
All records and/or responses received 
should be associated with the claims 
file. 

2.  The RO should send to the appellant a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or  
responses from each contacted entity have 
been associated with the claims file the 
RO should arrange for the appellant to  
undergo VA examination, by a psychiatrist 
(M.D.), at an appropriate VA medical 
facility.  The appellant's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All tests and 
studies deemed warranted (to include 
psychological testing) should be 
accomplished (with all results made 
available to the requesting psychiatrist 
after the completion of his or her 
report), and all clinical findings should 
be reported in detail. 

The physician should clearly identify all 
current psychiatric disability(ies), 
other than PTSD.  For each such diagnosed 
disability, the physician should render 
an opinion, consistent with sound medical 
principles, as to whether such disability 
is at least as likely as not (i.e., there 
is at least a 50 percent  probability) 
(a) had its onset in service; or (b) was 
manifested to a compensable  degree 
within one year of separation from  
service; or (c) is otherwise medically 
related to service.  

If any currently diagnosed acquired 
psychiatric disorder is found to have 
existed prior to service, the physician 
should state whether such disability 
increased in severity during service, and 
if so, whether such increase was beyond 
the natural progress of the condition.  
In rendering the requested opinion, the 
physician should consider and address 
notations to complaints and treatment for 
"nerves" reflected in the veteran's 
service medical and personnel records, as 
well as the March 2004 VA psychologist's 
findings and opinion.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report for 
the scheduled examination, the RO must  
obtain and associate with the claims file 
a copy of any notice(s) of the date and  
time of the examination sent to him by 
the pertinent VA medical facility. 

6.  To help avoid future remands, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a psychiatric 
disability other than PTSD, in light of 
all pertinent evidence and legal 
authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


